                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,
                       Plaintiff,


        v.
                                                              No. 18-CV-01119-RB-LF
AFSCME COUNCIL 18; MICHELLE LUJAN
GRISHAM, in her official capacity as
Governor of New Mexico; and HECTOR
BALDERAS, in his official capacity as Attorney
General of New Mexico,


                       Defendants.


      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF UNION
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
         PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT


       Pursuant to Local Rule 7.8, Defendant AFSCME Council 18 advises the Court of the

recent decision granting summary judgment to the union and government defendants in

Thompson v. Marietta Education Association, 2019 WL 6336825 (S.D. Ohio Nov. 26, 2019)

(attached as Ex. A).

       This decision is relevant to the motions pending before this Court because the court held

that the plaintiff’s challenge to Ohio’s exclusive representation collective bargaining law was

foreclosed by Minnesota State Board for Community Colleges v. Knight, 461 U.S. 271 (1984).

Thompson, 2019 WL 6336825, at *3, *6. Like Plaintiff Hendrickson here, the plaintiff in
Thompson claimed that the recognition of the union as the democratically elected exclusive

representative for a bargaining unit for public employees unconstitutionally compelled her

speech and association. The court found that “Plaintiff’s contention that the Union speaks for

her is inaccurate … realistically it is speaking for the bargaining unit members as a collective

rather than purporting to espouse specific views for any individual bargaining unit member.” Id.

at 1. Additionally, here, as in Thompson, “as a factual matter, Plaintiff has not offered evidence

that any one perceives the Union’s speech as attributable to her as an individual.” Id.

Defendants make these same arguments. See Dkt. 32, at 20-25; Dkt. 39, at 19-21; Dkt. 45, at 10-

12.

       The court in Thompson also summarizes the numerous district and circuit court decisions

to date rejecting identical challenges to exclusive representation collective bargaining, including

two separate denials of certiorari by the Supreme Court. Thompson, 2019 WL 6336825, at *7

(“[I]t appears that every court to have considered the issue has found that Knight precludes

claims that exclusive representation in the public sector, alone, amounts to unconstitutional

compelled speech or compelled association.”).

       Lastly, the order is relevant because it determines that, even if the plaintiff’s challenge to

exclusive representation collective bargaining was not foreclosed, then alternatively Ohio’s

system “would survive even strict scrutiny” because it is narrowly tailored to serve a compelling

state interest. Id. at *8. Defendants make the same arguments, with factual support, here. Dkt.

32 at 25-27.

Dated: December 2, 2019                       Respectfully submitted,

                                              /s/ Eileen B. Goldsmith


                                                 2
Scott Kronland (pro hac vice)
skronland@altshulerberzon.com
Eileen B. Goldsmith (pro hac vice)
egoldsmith@altshulerberzon.com
Stefanie L. Wilson (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street Suite 300
San Francisco, CA 94108
(415) 421-7151

Shane C. Youtz
shane@youtzvaldez.com
Stephen Curtice
stephen@youtzvaldez.com
James A. Montalbano
james@youtzvaldez.com
YOUTZ & VALDEZ, P.C.
900 Gold Avenue S.W.
Albuquerque, NM 87102
(505) 244-1200

Attorneys for Defendant AFSCME Council 18




   3
                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was electronically
filed and served through the CM/ECF system this 2nd day of December, 2019, on all registered
parties.

Brian K. Kelsey
Reilly Stephens
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
bkelsey@libertyjusticecenter.org
rstephens@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Plaintiff Brett Hendrickson

Lawrence M. Marcus
Alfred A. Park
Park & Associates, LLC
3840 Masthead Street, N.E.
Albuquerque, NM 87109
lmarcus@parklawnm.com
apark@parklawnm.com

Attorneys for Defendants Michelle Lujan Grisham and Hector Balderas




                                              /s/ Eileen B. Goldsmith
                                              Eileen B. Goldsmith




                                                 4
